 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Timothy Orlan Treis
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00266-GMN-NJK
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (Fifth Request)
13
     TIMOTHY ORLAN TREIS,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Daniel Clarkson, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Paul
19
     D. Riddle, Assistant Federal Public Defender, counsel for Timothy Orlan Treis, that the
20
     Revocation Hearing currently scheduled on July 21, 2021, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.     Mr. Treis is currently resolving a new criminal charge. The parties would like
24
     to continue his hearing regarding revocation of his Supervised Release until after his new
25
     criminal charge has been resolved. Sentencing on the new criminal charge is currently
26
     scheduled for September 27, 2021.
 1          2.      Mr. Treis recently began a 12-week mental health and substance abuse program
 2   at the jail facility where he is housed in Washoe County. He would like to complete the program
 3   before being moved for sentencing.
 4          3.      The defendant is in custody and agrees with the need for the continuance.
 5          4.      The parties agree to the continuance.
 6          This is the fifth request for a continuance of the revocation hearing.
 7          DATED this 13th day of July, 2021.
 8
 9    RENE L. VALLADARES                              CHRISTOHPER CHIOU
      Federal Public Defender                         Acting United States Attorney
10
11
      By /s/ Paul D. Riddle                           By /s/ Daniel Clarkson
12    PAUL D. RIDDLE                                  DANIEL CLARKSON
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:16-cr-00266-GMN-NJK
 4
                  Plaintiff,                        ORDER
 5
           v.
 6
     TIMOTHY ORLAN TREIS,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, July 21, 2021 at 10:00 a.m., be vacated and continued to Wednesday,

12   October 20, 2021, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M.

13   Navarro.

14         DATED this ___
                      15 day of July, 2021.

15
16
                                              UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                3
